Citation Nr: 0807885	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for gastric ulcer 
(claimed as duodenal ulcer).



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to April 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Commonwealth of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of claims is 
necessary prior to any further adjudication of the claims.  
The veteran describes decreased left ear hearing acuity 
beginning in service.  In September 2005, Dr. C.G.G., who 
identifies himself as an ear, nose and throat (EENT) 
specialist, provided opinion that the veteran had a 
perforated left eardrum which could have been caused by 
extremely loud sounds such as artillery guns and powered 
rifles.  However, a December 1983 VA clinical record noted 
that an examination of the veteran's ears was 
"unremarkable."  

In light of the discrepancy of findings, the Board finds that 
medical examination and opinion is necessary to decide this 
claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).

The Board also finds that additional medical records not 
currently associated with the claims folder may be relevant 
to the claims on appeal.  The veteran has provided medical 
records from several VA and private treating facilities which 
do not appear to be complete.  Dr. C.G.G. has reported 
treatment of the veteran since 1961, but the record only 
contains his September 2005 statement.  There is also 
information that there may be medical records with the Paatan 
Pulmonary Clinic since the late 1990's.  It is also unclear 
whether additional medical records may be available from 
Manila Doctor's Hospital and Nueva Ecija Doctors' Hospital.  
The RO should assist the veteran in identifying and obtaining 
these medical records.

The veteran himself is asked to submit these private records 
himself or inform the RO as quickly as possible that they are 
not available in order to expedite this case. 

The veteran has also submitted medical records from the Clark 
Air Force Regional Medical Center (AFRMC) in 1983 and 1984, 
as well as the VA Hospital (VAH) in Hines, Illinois in 2001, 
which do not appear to be complete.  The RO should request 
all medical records from these facilities, to include a 
request as to whether the Clark AFRMC has custody of the 
veteran's claimed treatment records at Clark Air Force Base 
(AFB) from June 1946 to April 1947.  See NA Form 13055 
received April 2005.  See also Sheed v. Derwinski, 2 Vet. 
App. 256, 259 (1992) (VA has a duty to obtain records 
directly from a treating military facility when sufficient 
evidence has been presented to identify and locate the 
treating facility).  Notably, the veteran has reported that 
relevant treatment records from the AFP Medical Center from 
1954-1956 are unavailable.

Accordingly, the case is REMANDED for the following action:

1.  Assist the veteran in obtaining treatment 
records from Dr. C.G.G. since 1961; treatment 
records from the Paatan Pulmonary Clinic since 
the late 1990's; and all available treatment 
records from Manila Doctor's Hospital and Nueva 
Ecija Doctors' Hospital.

2.  Contact the veteran and clarify the dates of 
his treatment at Clark AFRMC and the Hines, 
Illinois, VAH.  All identified records should be 
obtained, to include a specific request to Clark 
AFRMC as to whether it has custody of the 
veteran's claimed treatment records at Clark AFB 
from June 1946 to April 1947.  


3.  Following completion of the additional 
development requested above, schedule the 
veteran for an audiological examination.  The 
examiner should determine whether the veteran 
manifests left and/or right ear hearing loss per 
VA standards.  The examiner should describe the 
medical findings of record, to include the onset 
and etiology of the perforated left eardrum.  
The examiner should discuss (if possible but not 
required) the significance of the September 2005 
opinion from Dr. C.G.G., the December 1983 VA 
clinical record reporting "unremarkable" 
findings for the ears, and any additional 
relevant information added to the record as a 
result of his remand.  The examiner should then 
express an opinion as to the following 
questions:  

Whether it is at least as likely as not that 
the perforated left eardrum is the result of 
exposure to noise trauma during service or is 
otherwise related to active service? 

If hearing loss exists per VA standards, the 
examiner should also provide opinion as to 
whether any current right and/or left ear 
hearing loss is the result of exposure to noise 
trauma during service or is otherwise related to 
active service.

The claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review.

The term "as likely as not" does not mean 
within the realm of medical possibility, but 
rather that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  If the examiner is unable to offer 
the requested opinion without resort to 
speculation, the report should so state.  Any 
opinion provided should include an explanation.

4.  After ensuring proper completion of all 
development, readjudicate the issues on appeal.  
With respect to the hearing loss claim, the RO 
should also consider the etiology of the 
perforated left ear drum.  If any claim on 
appeal remains denied, the RO should furnish the 
veteran and his representative, if any, with a 
supplemental statement of the case and afford 
the applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

